       Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 1 of 6




 1 QUINN EMANUEL URQUHART &                          GREENBERG TRAURIG, LLP
    SULLIVAN, LLP                                    Kurt A. Kappes (SBN 146384)
 Claude M. Stern (Bar No. 96737)                    kappesk@gtlaw.com
    claudestern@quinnemanuel.com                     Todd A. Pickles (SBN 215629)
  William T. Pilon (Bar No. 326487)                 picklest@gtlaw.com
    williampilon@quinnemanuel.com                    1201 K Street, Suite 1100
  Michael F. LaFond (Bar No. 303131)                Sacramento, CA 95814
    michaellafond@quinnemanuel.com                   Telephone: (916) 442-1111
  555 Twin Dolphin Drive, 5th Floor                 Facsimile: (916) 448-1709
    Redwood Shores, California 94065-2139
  Telephone:     (650) 801-5000                     Howard Holderness (SBN 169814)
    Facsimile:    (650) 801-5100                     holdernessh@gtlaw.com
                                                   Michael D. Lane (SBN 239517)
      Ryan S. Landes (Bar No. 252642)                lanemd@gtlaw.com
     ryanlandes@quinnemanuel.com                    Four Embarcadero Center, Suite 3000
    865 S Figueroa Street                            San Francisco, California 94111
  Los Angeles, California 90017                     Telephone: (415) 655-1300
    Telephone:    (213) 443-3000                     Facsimile: (415) 707-2010
 Facsimile:     (213) 443-3100
                                                     Attorneys for Defendants AllRide.AI Inc. and
 Attorneys for Plaintiffs WeRide Corp. and         Zhong Zhi Xing Technology Co. Ltd.
    WeRide Inc.

                                                     VINSON & ELKINS LLP
 KILPATRICK TOWNSEND & STOCKTON                    Mortimer H. Hartwell (CSB 154556)
   LLP                                               Email: mhartwell@velaw.com
 GREGORY S. GILCHRIST (State Bar No.               Meghan Natenson (CSB 312634)
   111536)                                           Email: mnatenson@velaw.com
 ggilchrist@kilpatricktownsend.com                 555 Mission Street, Suite 2000
   MEHRNAZ BOROUMAND SMITH (State                    San Francisco, CA 94105
 Bar No. 197271)                                   Telephone: 415.979.6900
   mboroumand@kilpatricktownsend.com                 Facsimile: 415.651.8786
 SUSAN W. PANGBORN (State Bar No.
   282533)                                           Attorneys for Defendant Kun Huang
 spangborn@kilpatricktownsend.com
   GIA L. CINCONE (State Bar No. 141668)
 gcincone@kilpatricktownsend.com
   TAYLOR J. PFINGST (State Bar No. 316516)
 tpfingst@kilpatricktownsend.com
   Two Embarcadero Center, Suite 1900
 San Francisco, CA 94111
   Telephone: 415-576-0200
 Facsimile: 415-576-0300
 Attorneys for Defendants Jing Wang And Kaizr,
    Inc










                                                                                     5:18-cv-07233-EJD
                        STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
      Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 2 of 6




1                          UNITED STATES DISTRICT COURT

 2             NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 3
 4 WERIDE CORP. f/k/a JingChi Corp.;             CASE NO. 5:18-cv-07233-EJD
   WERIDE INC. f/k/a JingChi Inc.,
 5                                               STIPULATION AND [PROPOSED]
                  Plaintiff,                     ORDER DISMISSING ALL CLAIMS
 6                                               WITH PREJUDICE PURSUANT TO
           vs.                                   FEDERAL RULE OF CIVIL
 7                                               PROCEDURE 41(A)(2)
   JING WANG, an individual, KUN HUANG,
 8 an individual, ZHONG ZHI XING
   TECHNOLOGY CO. LTD., d/b/a
 9 ALLRIDE.AI, ALLRIDE.AI INC., KAIZR,
   INC., ZKA INC., DOES 1-10
10
                  Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-                              5:18-cv-07233-EJD
                    STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
       Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 3 of 6




 1               STIPULATED DISMISSAL OF ALL CLAIMS WITH PREJUDICE

          WHEREAS, on May 7, 2020, Plaintiffs WeRide Inc. and WeRide Corp. (collectively

  “Plaintiffs”) and Defendants Jing Wang, Kun Huang, Zhong Zhi Xing Technology Co. Ltd.,

  D/B/A AllRide.AI, AllRide.AI Inc., Kaizr, Inc., and ZKA Inc. (collectively “Defendants,” and

  together with Plaintiffs, “the Parties”) reached an agreement to settle all claims still pending in the

  above captioned litigation with prejudice;

          WHEREAS, the Parties collectively comprise “all parties who have appeared” in the above

  captioned litigation, whether defaulted or not, as that phrase is used in Federal Rule of Civil

  Procedure 41(a)(2);

         WHEREAS, the Parties ask this Court dismiss all claims in the above captioned litigation

 with prejudice;

         NOW THEREFORE, the Parties hereby stipulate and agree as follows:

     1. Plaintiffs WeRide Inc. and WeRide Corp. hereby dismiss all of their claims against

        Defendants Jing Wang, Kun Huang, Zhong Zhi Xing Technology Co. Ltd., D/B/A
        AllRide.AI, AllRide.AI Inc., Kaizr, Inc., and ZKA Inc. with prejudice, pursuant to
        Federal Rule of Civil Procedure 41(a)(2).
     2. Defendants Jing Wang, Kun Huang, Zhong Zhi Xing Technology Co. Ltd., D/B/A

        AllRide.AI, AllRide.AI Inc., Kaizr, Inc., and ZKA Inc. hereby agree that any order

        dismissing this litigation, pursuant to this stipulation, shall have preclusive effect with

        respect to any counterclaims that Defendants Jing Wang, Kun Huang, Zhong Zhi Xing

        Technology Co. Ltd., D/B/A AllRide.AI, AllRide.AI Inc., Kaizr, Inc., or ZKA Inc. could

        have brought in this litigation.

     3. The Court’s Order Granting in Part and Denying in Part WeRide’s Motion for Preliminary

       Injunction dated March 22, 2019 and entered at Docket No.116, should be vacated.

     4. The Court’s Order Granting in Part and Denying in Part Motion to Modify the Preliminary

       Injunction dated October 28, 2019 and entered at Docket No. 342, should be vacated.





                                                      -3-                              5:18-cv-07233-EJD
                           STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
       Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 4 of 6




 1     5. Any bond posted by Plaintiffs with respect to either the Preliminary Injunctions mentioned

 2          in paragraphs 3 and 4 above is hereby ordered released and dissolved effective

 3          immediately.

 4     6. The Parties hereby request, as it is a condition of their agreement to the dismissal, that the

 5          Court exercise its discretion not to award further sanctions to WeRide, either pursuant to

 6          the fees application filed at Docket Entry 490, or pursuant to the motion for sanctions that

 7          WeRide filed at Docket Entry 376.

 8     7. The Parties are duty bound to comply with the terms of the governing Protective Order

 9          regarding the return and/or destruction of documents and certification of the same per the

10          terms of the governing Protective Order.

11     8. Each of the parties shall bear their own attorneys’ fees and costs in this matter, and each

12          waives the right to appeal from any order entered in this matter .

13

14 So stipulated and agreed.

15

16

17

18              Respectfully submitted,                          Respectfully submitted,

19
20    By:        /s/Claude M. Stern                    By:      /s/Kurt A. Kappes
                Claude M. Stern                                  Kurt A. Kappes
21              QUINN EMANUEL                                    GREENBERG TRAURIG, LLP
                URQUHART & SULLIVAN LLP                          Attorneys for Defendants AllRide.AI
22              Attorneys for Plaintiffs WeRide                  Inc. and Zhong Zhi Xing Technology
                Corp. and WeRide Inc.                            Co. Ltd
23
      Dated:    May 8, 2020                            Dated:    May 8, 2020
24

25    By:      /s/Gregory S. Gilchrist                   By: /s/Mortimer H. Hartwell
                Gregory S. Gilchrist                            Mortimer H. Hartwell
26              KILPATRICK TOWNSEND &                           VINSON & ELKINS LLP
                STOCKTON LLP                                    Attorneys for Defendant Kun
27              Attorneys for Defendants Jing                   Huang
                Wang And Kaizr, Inc
28
      Dated:    May 8, 2020                           Dated:     May 8, 2020
                                                    -4-                                5:18-cv-07233-EJD
                           STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
        Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 5 of 6




 1                                    SIGNATURE ATTESTATION

 2
            Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
 3
     filing of this document has been obtained from Claude M. Stern, Gregory S. Gilchrist and
 4
     Mortimer H. Hartwell.
 5
     Dated: May 8, 2020
 6
 7
                                   By: Michael D. Lane
 8
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -5-                              5:18-cv-07233-EJD
                          STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
     Case 5:18-cv-07233-EJD Document 496 Filed 05/08/20 Page 6 of 6




 1           [Proposed] Order Granting the Parties’ Stipulation to Dismiss All Claims
 2        The Court hereby GRANTS the Parties’ stipulation and orders as follows:

 3    1. All claims alleged in the above captioned litigation by Plaintiffs WeRide Inc. and WeRide

 4        Corp. against Defendants Jing Wang, Kun Huang, Zhong Zhi Xing Technology Co. Ltd.,

 5        D/B/A AllRide.AI, AllRide.AI Inc., Kaizr, Inc., and ZKA Inc. are hereby dismissed with

 6        prejudice.
 7    2. This Order shall have preclusive effect as to any counterclaims that Defendants Jing Wang,

 8        Kun Huang, Zhong Zhi Xing Technology Co. Ltd., D/B/A AllRide.AI, AllRide.AI Inc.,

 9        Kaizr, Inc., or ZKA Inc. could have brought in this litigation.

10    3. The Court’s Order Granting in Part and Denying in Part WeRide’s Motion for Preliminary

11        Injunction dated March 22, 2019 and entered at Docket No.116, is hereby vacated.

12    4. The Court’s Order Granting in Part and Denying in Part Motion to Modify the Preliminary

13        Injunction dated October 28, 2019 and entered at Docket No. 342, is hereby vacated.

14    5. The Court hereby exercises its discretion not to award further sanctions to WeRide, either

15        pursuant to the fees application filed at Docket Entry 490, or pursuant to the motion for

16        sanctions that WeRide filed at Docket Entry 376.

17    6. Each of the parties shall bear their own attorneys’ fees and costs in this matter, and each

18        waives the right to appeal from any order entered in this matter
19
20

21 IT IS SO ORDERED.

22 DATED: May 8                    , 2020

23
24
                                                   The Honorable Edward J. Davila
25
                                                   UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                                -6-                                 5:18-cv-07233-EJD
                        STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT TO FRCP 41(A)(2)
